EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Hills Bancorporation Hills, Iowa We consent to the incorporation by reference in the registration statements (No. 333-736006, No. 33-2657, No. 333-182465 and No. 333-182464) on Form S-8 of Hills Bancorporation of our reports dated March 13, 2013, with respect to the consolidated balance sheet of Hills Bancorporation as of December 31, 2012, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for the year ended December 31, 2012, and the effectiveness of internal control over financial reporting as of December 31, 2012, which reports appear in the December 31, 2012, Annual Report on Form 10-K of Hills Bancorporation. /s/ BKD LLP Springfield, Missouri March 13, 2013
